PER CURIAM.
We have for review the decision of the First District Court of Appeal in Johnson v. State, 717 So.2d 1057 (Fla. 1st DCA 1998), on the basis of express and direct conflict. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. For the reasons expressed in Maddox v. State, 760 So.2d 89 (Fla.2000), we approve the decision below.1
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.

. We decline to address the other issues raised by Johnson that are not the basis of our jurisdiction. See, e.g., Wood v. State, 750 So.2d 592, 595 n. 3 (Fla.1999); McMullen v. State, 714 So.2d 368, 373 (Fla.1998).